     Case 1:18-cv-01477-AWI-BAM Document 35 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    WILLIAM JOHNSON,                                 Case No. 1:18-cv-01477-AWI-BAM (PC)
10                       Plaintiff,                    ORDER VACATING AUGUST 24, 2020
                                                       DISCOVERY AND SCHEDULING ORDER
11           v.                                        AS ISSUED IN ERROR
                                                       (ECF No. 33)
12    FRAUENHEIM, et al.,
                                                       ORDER DIRECTING DEFENDANTS TO
13                       Defendants.                   FILE RESPONSIVE PLEADING
14                                                     TWENTY-ONE (21) DAY DEADLINE
15

16          Plaintiff William Johnson (“Plaintiff”) is a state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against:

18   (1) Defendants Santos, Leon, Benavides, Hill, Salas, Luna, Lopez, Kennedy, Bejinez, and

19   Trinidad for excessive force; (2) Defendants Salas, Bejinez, Trinidad, and Deshazo for violation

20   of Plaintiff’s First Amendment right to free exercise of religion; (3) Defendants Deshazo, Bejinez,

21   Trinidad, and Benavides for unconstitutional conditions of confinement; (4) Defendants

22   Benavides, Bejinez, Deshazo, Hoggard, and Trinidad for deliberate indifference to serious

23   medical needs; and (5) Defendants Espinoza, Luna, and Newton for failure to intervene.

24      On August 20, 2020, the Court denied Defendants’ motion to dismiss. (ECF No. 32.) On

25   August 24, 2020, a Discovery and Scheduling Order was issued in error. (ECF No. 33.)

26          Accordingly, IT IS HEREBY ORDERED as follows:

27      1. The Discovery and Scheduling Order issued on August 24, 2020, (ECF No. 33), is

28          VACATED as issued in error;
                                                       1
     Case 1:18-cv-01477-AWI-BAM Document 35 Filed 08/25/20 Page 2 of 2

 1     2. Defendants shall file an answer to Plaintiff’s complaint within twenty-one (21) days from

 2        the date of service of this order.

 3
     IT IS SO ORDERED.
 4

 5     Dated:    August 25, 2020                          /s/ Barbara   A. McAuliffe          _
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
